Citation Nr: 0945614	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1966 to 
January 1969 and from September 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder, finding that no new 
and material evidence had been submitted.

In this instance, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that, although an appellant's claim identified 
posttraumatic stress disorder without more, it cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors-including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, however 
described, causes him. Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Here, although the Veteran filed his claim seeking service 
connection for posttraumatic stress disorder specifically, 
the Board notes that the Veteran has been diagnosed with and 
sought treatment for multiple acquired psychiatric disorders, 
including both posttraumatic stress disorder and major 
depressive disorder.  The Board thus finds that, pursuant to 
Clemons, supra, the Veteran's service-connection claim is 
more accurately classified as one for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.  See 
Clemons, 23 Vet. App. 1 (2009).

Further, and regardless of what the RO has done, the Board 
must address the question of whether new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder.  This is so because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder, as a claim to reopen.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in August 2009.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

As will be explained, the Board is reopening the claim for 
service connection for posttraumatic stress disorder based 
upon receipt of new and material evidence.  The Board will 
then remand this claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further development and 
consideration before re-adjudicating it on the underlying 
merits.  VA will notify the Veteran if further action is 
required on his part concerning this claim.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the 
Veteran's claim for service connection for posttraumatic 
stress disorder.  Although notified of the denial, the 
Veteran did not perfect a timely appeal.

2.  Evidence received since the January 2004 decision is new; 
it relates to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder, and raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  A January 2004 rating decision by the RO that denied the 
Veteran's claim for service connection for posttraumatic 
stress disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

2.  Since the prior final denial of the Veteran's claim for 
service connection for posttraumatic stress disorder, new and 
material evidence has been received; hence, the requirements 
to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that a detailed discussion of the Board's 
compliance with the notice and duty to assist provisions is 
not necessary.  This is so because the Board is taking action 
favorable to the Veteran in reopening his service connection 
claim for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), and the decision at 
this point poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

In a January 2004 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
was notified of the decision but did not timely perfect an 
appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  In September 2005, the Veteran 
sought to reopen his claim for service connection.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions to the regulation, 
which relate to receipt of additional service department 
records, affects the Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was the January 2004 
RO decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Veteran filed his original application for service 
connection for PTSD in June 2003.  The RO denied the 
Veteran's claim for service connection in January 2004, 
finding that the Veteran's claimed in-service stressors had 
not been verified.  As such, the RO found that a grant of 
service connection was precluded.  The Veteran failed to 
timely perfect an appeal to this decision, which became 
final.  

A review of the evidence added to the record since the RO's 
prior decision reflects that the Veteran testified before the 
undersigned Veterans Law Judge at a hearing in August 2009.  
At that hearing, the Veteran testified that on December 10, 
1967-his first night at Da Nang Air Base in Vietnam-he 
experienced a mortar attack on the base.  The Veteran further 
stated that he had been sent to the city of Hue as part of a 
convoy.  During the trip, the Veteran testified that the 
convoy came under attack, killing one soldier.  The Veteran 
testified that, to the best of his recollection, the convoy 
attack occurred sometime during June or July of 1968.

As such, the Board finds that the Veteran's August 2009 
testimony before the undersigned Veterans Law Judge is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds that the Veteran's 
testimony is not cumulative or duplicative of evidence 
previously considered and is thus "material" for purposes 
of reopening the Veteran's claim.  In this regard, the Board 
notes that in the January 2004 decision, the RO denied the 
Veteran's claim for service connection because it was unable 
to verify any stressors identified by the Veteran as causing 
his PTSD.  Prior to the August 2009 hearing, the Veteran had 
not provided a clear and specific date range for any of his 
alleged stressors.  At the hearing, however, the Veteran 
specified that he encountered mortar attacks on his first 
night stationed at Da Nang Air Base in Vietnam, and that he 
participated in a convoy to the city of Hue during June or 
July 1968 that came under enemy fire, killing one soldier.  
Because it provides a date range narrow enough to allow the 
RO to attempt verification of the Veteran's alleged in-
service stressors, this statement adds to the record in a way 
that it should be considered new and material.  The Board 
thus finds the Veteran's testimony relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of the Veteran's 
August 2009 testimony before the undersigned Veterans Law 
Judge, has been submitted, the Board finds that the criteria 
for reopening the claim for service connection have been met.


ORDER

New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder, has been received; to this 
limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened, the claim must be considered on a de novo 
basis.  The Board finds that additional evidentiary 
development is necessary before a decision can be reached on 
the merits of the Veteran's claim.

At the outset, the Board notes that the VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  

Service connection may also be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  In addition, certain chronic diseases, such as 
psychoses, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran has contended that he has PTSD as a result of 
multiple stressors, including a mortar attack on Da Nang Air 
Base on December 10, 1967, the day the Veteran arrived in-
country, and an attack on a convoy en route to the city of 
Hue in June or July 1968, in which the Veteran witnessed the 
death of a fellow soldier.  The RO previously denied the 
Veteran's claim on the basis that it was unable to verify his 
claimed in-service stressors.  

A review of the Veteran's personnel records confirms that he 
was deployed to the Republic of Vietnam from December 1967 to 
December 1968, and his unit is identified as the 1st Force 
Service Regiment/Force Logistic Command with the Headquarters 
and Support Battalion.  A "Combat History - Expeditions - 
Awards Record" in the Veteran's file indicates that he 
"participated in counterinsurgency operations against 
Communist forces (Viet Cong)" while serving in Vietnam from 
December 10, 1967, to December 27, 1968.  A review of the 
Veteran's DD-Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) reflects that his Military 
Occupational Specialty (MOS) was "General Warehouseman" and 
shows that he received the Vietnam Service Medal with three 
stars and the Republic of Vietnam Campaign Medal with device 
for his service in Vietnam.  

With regard to his claimed in-service stressors, the Veteran 
reported at his August 2009 hearing that on December 10, 
1967-his first night at Da Nang Air Base in Vietnam-he 
experienced a mortar attack on the base.  The Veteran further 
stated that he had been sent to the city of Hue as part of a 
convoy.  During the trip, the Veteran testified that the 
convoy came under attack, killing one soldier.  The Veteran 
testified that, to the best of his recollection, the convoy 
attack occurred sometime during June or July of 1968.  It 
appears to the Board that this information is sufficiently 
specific to allow further inquiry into whether military 
records are available documenting either event.  

Thus, on remand the RO should prepare a report detailing the 
stressors identified in the Veteran's claims file and contact 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Unit Records Research (CURR)), and any other 
appropriate source(s), for verification of the claimed 
stressors.  The Board notes in particular that the Veteran 
has already provided sufficient information for the RO to 
request that JSRRC undertake research to verify the 
occurrence of the mortar attack on Da Nang Air Base on 
December 10, 1967, and the attack on the convoy en route to 
the city of Hue in June or July 1968.  JSRRC should also be 
asked to clarify the nature and significance of the Veteran's 
"counterinsurgency operations" as outlined in the "Combat 
History - Expeditions - Awards Record" in the Veteran's 
file.

The agency of original jurisdiction (AOJ) is reminded that 
requiring corroboration of every detail, including the 
Veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The records need only imply the Veteran's 
participation (e.g., not controvert the Veteran's assertion 
that he was present when the events the records establish 
that his unit experienced occurred).  See also Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).  In Suozzi, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a radio log showing that the Veteran's company had 
come under attack was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not specifically identify the 
Veteran's participation.  Suozzi, 10 Vet. App. at 310.  The 
Court also stressed that the evidence favorably corroborated 
the Veteran's alleged in-service stressor.  Id. at 311.  
Reaffirming its holding in Suozzi, the Court stated in 
Pentecost that, although unit records did not specifically 
identify a Veteran as being present during rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred objectively corroborated his 
claim of having experienced rocket attacks.  Pentecost, 16 
Vet. App. at 128.  

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records covering his deployment to Vietnam reflect that at 
his March 1966 entrance report of medical history, he replied 
"no" when asked if he suffered from nightmares, depression 
or excessive worry, or "nervous trouble of any sort."  He 
was noted to be "normal" psychiatrically on examination.  
On his separation report of medical history, the Veteran 
again responded "no" when asked if he suffered from 
depression or excessive worry and "nervous trouble."  
Report of medical examination in January 1968 found the 
Veteran to be "normal" psychiatrically.  On his September 
1969 entrance report of medical history, he replied "no" 
when asked if he suffered from nightmares, depression or 
excessive worry, or nervous trouble.  He was noted to be 
"normal" psychiatrically on examination.  On his April 1970 
separation report of medical history, the Veteran responded 
"yes" when asked if he suffered from depression or 
excessive worry and "nervous trouble."  Upon review of the 
Veteran's report, however, a physician indicated on the April 
1970 form that the Veteran's complaints had "no clinical 
medical significance."  Report of medical examination in 
June 1970 further noted no psychiatric abnormalities.  

Post-service medical records reflect that several VA medical 
professionals have identified the Veteran as suffering from 
PTSD, as well as other psychiatric disabilities.  In that 
connection, the Board notes that at his initial psychiatric 
intake visit at the Atlanta VA Medical Center (VAMC), the 
Veteran was noted to have a rule-out diagnosis of PTSD.  At a 
March 2004 psychological evaluation, however, the Veteran was 
diagnosed with adjustment disorder, chronic, with adjustment 
mood; no diagnosis of PTSD was made at that time.  
Additionally, at an August 2004 psychiatric visit, the 
Veteran's examining psychiatrist assigned a diagnosis of PTSD 
and major depressive disorder, recurrent.  Similarly, the 
Veteran's claims file contains report of a June 2005 
psychological evaluation at which the Veteran was diagnosed 
with PTSD.  Records further reflect that the Veteran has 
sought ongoing counseling and treatment at the Atlanta VAMC 
for his PTSD symptoms.  

In light of the Veteran's contentions and the assessments 
discussed above, the Board finds it necessary to secure 
another examination to ascertain whether the Veteran in fact 
has PTSD that is a result of a confirmed in-service stressor 
or otherwise suffers from an acquired psychiatric disorder 
related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  Thus, on remand, the Veteran should be 
afforded a new VA examination in order to obtain a current 
diagnosis based on both examination and a thorough review of 
his claims file.  Specifically, the Veteran should be 
afforded a psychiatric evaluation to include particular 
attention to the PTSD diagnoses made as a result of VAMC 
treatment.  In the report, the examiner should address the 
"rule-out" and provisional nature of some of those 
diagnoses, as well as the relationship between any diagnosed 
PTSD and the Veteran's claimed in-service stressors.

Further, under Clemons, supra, in order to properly assess 
the Veteran's claim for an acquired psychiatric disorder, to 
include PTSD, on remand the AOJ must schedule him for a VA 
psychiatric examination in order to determine the current 
diagnosis or diagnoses of his claimed acquired psychiatric 
disorder(s).  In addition to conducting a psychiatric 
examination, the designated examiner must provide a medical 
nexus opinion with respect to any identified acquired 
psychiatric disorder.  The opinion must address whether the 
Veteran has an acquired psychiatric disorder that is 
attributable to his active military service.  Such an opinion 
is also important in view of the evidence contained in the 
Veteran's service treatment records, which document that the 
Veteran indicated that he had frequent depression or 
excessive worry on the medical history portion of his April 
1970 separation examination report. 

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the Veteran's claimed 
PTSD to be obtained.  The Veteran should 
also be invited to submit any pertinent 
evidence in his possession.  The AOJ 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.

2.  A letter must be prepared asking 
JSRRC to provide any available 
information that might corroborate the 
Veteran's alleged in-service stressors.  
JSRRC must be provided with a description 
of the alleged stressors identified by 
the Veteran (as noted in the Veteran's 
August 2009 testimony before the 
undersigned Veterans Law Judge), as well 
as copies of any relevant documents 
(e.g., the Veteran's DD Form 214, other 
service personnel records, and/or any 
statements made by the Veteran), or 
information contained therein.  JSRRC 
must clarify in particular the nature of 
the "counterinsurgency operations" in 
which the Veteran was engaged while 
stationed in the Republic of Vietnam.  
Any additional action suggested by JSRRC 
must be accomplished.  

3.  After receiving a response from JSRRC 
(and any other contacted entity) and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be 
scheduled for VA examination and notified 
that failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 38 
C.F.R. § 3.655(b) (2009).  All 
examiner(s) must thoroughly review the 
Veteran's claims file, to include a copy 
of this remand.  

Psychological testing must be conducted 
with a view toward determining whether 
the Veteran in fact meets the criteria 
for a diagnosis of PTSD.  A VA examiner 
must thereafter review the Veteran's 
claims file and test results, examine the 
Veteran, and provide an opinion as to 
whether the Veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner must identify the 
specific stressor(s) underlying any PTSD 
diagnosis and should comment upon the 
link between the current symptomatology 
and the Veteran's stressor(s).  A 
complete rationale must be provided for 
all opinions expressed.

In addition to an opinion regarding 
PTSD, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
other current acquired psychiatric 
disorder that is related to his active 
military service.  All opinions must be 
set forth in detail and explained in 
the context of the record.  A well-
reasoned etiological opinion must be 
provided for each diagnosed acquired 
psychiatric disorder.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


